EXHIBIT 10.3

PROPERTY MANAGEMENT AGREEMENT
 
This Property Management Agreement is made and entered into as of this 31st day
of March, 2010, by and between BR CREEKSIDE LLC, a Delaware limited liability
company, having an office at c/o Bluerock Real Estate, L.L.C., 680 Fifth Avenue,
16th Floor, New York, NY 10019 (the “Owner”) and HAWTHORNE RESIDENTIAL PARTNERS,
LLC, a North Carolina limited liability company, having an office at 200
Providence Road, Suite 105, Charlotte, NC  28207 (the “Manager”).
 
R E C I T A L S:
 
A.           Owner is the owner of the Property, which is commonly known as The
Reserve at Creekside Village Apartments having 192 units and located at 1340
Reserve Way, Chattanooga, TN 37421.
 
B.           Owner desires to engage Manager as an independent contractor to
rent, lease, operate and manage the Property on the terms and conditions set
forth below and Manager desires to accept such engagement.
 
NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Owner and Manager
agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
Part I:  BASIC DATA
 
The following defined terms shall have the meaning set forth below:
“Property Name”
The Reserve at
Creekside Village Apartments
“Number of Units”
192
“Commencement Date”
12/__/09
“Initial Term”
24 months [per Sec. 6.1]
“Budget Due Date”
30 days prior to start of Fiscal Year
“Management Fee Percentage”
4.00%
“Incentive Management Fee”
N/A
“New Construction Fee”
5% for Capital Projects in excess of $10,000
“Capital Event Fee”
 N/A
“Payroll Handling Fee”
$12 – see 5.5
“Renovation/Capital Projects/Insurance Restoration
Fee”                            N/A
“Lender”   CWCapital/HUD (to include the Secretary of HUD)
“Manager’s Notice Address”
 
Hawthorne Residential Partners, LLC
     
200 Providence Road
     
Charlotte, NC  28207
   
“Owner’s Notice Address”
     
c/o Bluerock Real Estate, L.L.C.
     
680 Fifth Ave – 16th Floor
     
New York, NY 10019
   

 
 
2

--------------------------------------------------------------------------------

 
 
Part II - STANDARD TERMS
 

 
1.
Appointment and General Provisions

 
1.1  
Management Duties and Authority

 
Subject to the provisions of this Agreement and at the direction of Owner,
Manager shall manage, administer the operations of, and lease the Property on
behalf of Owner in a manner consistent with the standard of maintenance
generally applied from time to time during the Term to other similarly-situated
residential apartment properties of similar age, class, and appearance
(“Comparable Properties”), in good order and repair, and in a manner consistent
with the Budget and the Financing Documents and in a manner intended to maximize
the cash flow from the Property, subject to and within the Budgets approved by
Owner as provided herein.  Subject to the provisions hereof, and subject to the
approved Budgets, Manager shall provide all services reasonably necessary,
proper, desirable and appropriate for the successful management and operation of
the Property, including, but not limited to the duties and services specified in
this Agreement.
 
1.2  
Independent Contractor

 
Except as otherwise herein provided (including, by way of illustration,
Manager’s execution of Contracts pursuant to Section 2.4(C)), Manager’s
relationship to Owner hereunder is that of an independent contractor, and
neither Manager nor Owner shall represent to any other person that Manager’s
relationship to Owner hereunder is other than that of an independent
contractor.  All persons employed by Manager or any Affiliates of Manager in
connection with the operation and maintenance of the Property shall be employees
solely of Manager or its Affiliates and not of Owner and all arrangements with
such employees are solely the concern of Manager.   For purposes hereof,
“Affiliate” shall mean as to any person any other person that directly or
indirectly controls, is controlled by, or is under common control with such
first person.  For the purposes of this Agreement, a person shall be deemed to
control another person if such person possesses, directly or indirectly, the
power to direct or cause the direction of the management, policies and/or
decision making of such other person, whether through the ownership of voting
securities, by contract or otherwise.
 
1.3  
Indemnification.

 
(A)  
Manager shall indemnify, defend and hold harmless Owner, and its direct and
indirect, members, partners, directors, officers, managers, employees, agents
and Affiliates (each, an “Owner Indemnified Party”) from and against any and all
claims, actions, suits, proceedings, losses, damages, liabilities, costs and
expenses, including reasonable attorneys’ fees and disbursements (“Damages”)
(including Damages relating to violations of Legal Requirements), arising out or
resulting from the acts or omissions of Manager and its Affiliates, directors,
officers, employees, contractors, subcontractors and agents, which constitute
gross negligence, fraud, malfeasance, breach of fiduciary duty, willful,
reckless or criminal misconduct, a breach of this Agreement, or any actions of
Manager (or its Affiliates) beyond the scope of the authority conferred upon
Manager

 
 
3

--------------------------------------------------------------------------------

 
 
hereunder.  Manager shall have the right to defend, and shall defend, at its
expense and by counsel of its own choosing (subject to Owner’s approval of such
counsel, not to be unreasonably withheld, conditioned or delayed), against any
claim or liability to which the indemnity agreement set forth in this Section
1.3(A) would apply.  Notwithstanding the foregoing, if (i) Manager has failed or
refused to diligently defend the action, or has failed or refuses to indemnify
and hold harmless Owner and any Owner Indemnified Party after written notice to
Manager, (ii) an Event of Default exists on the part of Manager, (iii) Owner or
any Owner Indemnified Party to be defended hereunder reasonably determines that
a conflict of interest exists, or (iv) Owner reasonably determines that Manager
is insufficiently liquid or creditworthy to adequately defend or pay the amount
of any Damages when due, Owner (or such Owner Indemnified Party) may, in its
sole and absolute discretion, engage its own attorney and other professionals to
defend or assist it with respect to such matters, and, at the option of Owner
(or such Owner Indemnified Party), its attorney shall control the resolution of
such matters.  Manager shall not have the authority to settle any claim or
liability that is the subject of the indemnification agreement provided for in
this Section 1.3(A) without first obtaining Owner’s prior written consent, such
consent not to be unreasonably withheld.  Manager or Owner, as applicable, shall
regularly apprise the other of the status of all proceedings.

 
(B)  
Owner shall indemnify, defend (through attorneys selected by Owner) and hold
harmless Manager and its partners, members, stockholders, managers, directors,
officers, employees and agents (each a “Manager Indemnified Party”) from and
against any and all Damages arising out of or resulting from  the acts or
omissions of Owner and its directors, officers, employees, contractors,
subcontractors and agents, which constitute fraud, malfeasance, breach of
fiduciary duty, willful, reckless or criminal misconduct, or a breach of this
Agreement.  Owner shall have the right to defend, and shall defend, at its
expense and by counsel of its own choosing against any claim or liability to
which the indemnity agreement set forth in this Section 1.3(B) would apply.  Any
settlement of any such claim or liability by Owner shall be subject to the
reasonable approval of Manager.  Notwithstanding the foregoing, if (i) Owner has
failed or refused to diligently defend the action, or has failed or refused to
indemnify and hold harmless Manager and any Manager Indemnified Party after
written notice to Owner, (ii) an Event of Default exists on the part of Owner,
(iii) Manager or any Manager Indemnified Party to be defended hereunder
reasonably determines that a conflict of interest exists, or (iv) Manager
reasonably determines that Owner is insufficiently liquid or creditworthy to
adequately defend or pay the amount of any Damages when due, then Manager (or
such Manager Indemnified Party) may, with the prior, written consent of Owner
with such consent not to be unreasonably withheld, engage its own attorney and
other professionals to defend or assist it with respect to such matters.  Owner
or Manager, as applicable, shall regularly apprise the other of the status of
all such legal proceedings.

 
(C)  
The provisions of this Section 1.3 shall survive the expiration or termination
of this Agreement.

 
 
4

--------------------------------------------------------------------------------

 
2.  
Management Duties and Authority

 
2.1  
Property Management Generally

 
(A)  
Manager shall, at the expense of Owner, manage, operate and care for the
Property in a manner consistent with the standard of maintenance and repair of
Comparable Properties, in accordance with the approved Budgets and the terms of
any Financing Documents, to the extent that Owner has communicated such terms in
writing to Manager, and do all things necessary, desirable or appropriate
therefore or customarily performed by managing agents of Comparable
Properties.  Without limiting the generality of the foregoing, Manager shall
(subject to any applicable law, covenant or restriction):

 
(i)  
advertise the Property, displaying signs thereon, and rent the Property
including the authority to negotiate, execute, extend, and renew leases in the
Owner’s name;

 
(ii)  
implement approved Budgets;

 
(iii)  
make and renew all contracts (“Contracts”) for water, sanitary and storm sewer,
drainage, electricity, steam, gas, telephone, fuel, cleaning, garbage removal,
pest control and other utilities and all other services necessary or appropriate
for the management and operation of the Property in accordance with the Budgets
unless otherwise provided herein;

 
(iv)  
purchase all supplies and equipment necessary or appropriate for the management
and operation of the Property in accordance with the Budgets unless otherwise
provided herein;

 
(v)  
if appropriate, or directed to do so by Owner, contract a qualified, local real
estate property tax consultant of the Manager’s choice to monitor the real
estate tax assessments of the Property and the reasonableness thereof in
comparison with the assessments of Comparable Properties; consult with, and make
recommendations to, Owner concerning the real estate tax assessments of the
Property and, at the expense of Owner, authorize the designated real estate tax
consultant to take such action with respect thereto as Owner may direct;

 
(vi)  
make or cause to be made all ordinary and extraordinary repairs, decorations and
alterations of the Property at Owner’s expense, subject to the limits of the
Budgets as set forth in Section 2.6(F).

 
2.2  
Management Employees

 
(A)  
Manager shall employ capable personnel for the proper on-site maintenance and
operation of the Property in accordance with the terms of this Agreement.  Such
on-site personnel shall be employees of Manager and all matters pertaining to

 
 
5

--------------------------------------------------------------------------------

 
 
such personnel, including their employment, supervision, compensation, promotion
and discharge, shall be the responsibility of Manager.

 
(B)  
Manager shall be reimbursed for all of the gross salary or wages, including,
without limitation, reasonable bonuses, reasonable vacation pay, payroll taxes,
insurance, worker’s compensation, and Manager’s standard sick pay, and other
reasonable benefits and payroll burdens of Manager’s employees required to
properly, adequately, safely and economically manage, operate and maintain the
Property but excluding any of Manager’s management, account and office personnel
who supervise and direct Manager’s on-site employees.  The number of the on-site
employees and amounts of their compensation may be adjusted annually, as may be
reflected in the Budget approved by Owner.  Manager is hereby authorized to
reimburse itself the payroll expense as defined in this Section 2.2(B) from the
Operating Account no more than three (3) business days prior to each actual
payroll date.

 
(C)  
Manager shall fully comply with all Legal Requirements relating to worker’s
compensation, social security, unemployment insurance, wages, hours, working
conditions and other matters pertaining to Manager’s personnel.  Manager shall
indemnify, defend and hold harmless Owner and any Owner Indemnified Party from
and against any and all Damages relating to Manager’s failure to comply with
this Section 2.2(C), and Manager’s obligations to indemnify, defend and hold
harmless under this Section 2.2(C) shall survive the termination or expiration
of this Agreement.

 
(D)  
Manager shall be solely responsible for its personnel in the event of the
termination of this Agreement.

 
2.3  
Rent Collection and Services with Respect to Leases

 
(A)  
Manager shall perform any duties and exercise any rights conferred upon the
Owner, as landlord, under all leases covering the Property.

 
(B)  
Manager shall use commercially reasonable efforts to collect all rentals and
other charges and amounts due or to become due under all leases covering the
Property (“Leases”).

 
(C)  
Manager may institute judicial actions and proceedings as may be reasonably
necessary to recover rents and other sums due the Owner from the Property’s
tenants (“Tenants”) or to evict tenants and regain possession, including the
authority, in the Manager’s reasonable discretion, to settle, compromise and
release any and all such judicial actions and proceedings.

 
(D)  
If the Financing Documents impose limitations on the amount of rent that can be
charged under Leases or require preapproval of rental increases, the Manager
shall fully comply with such requirements in connection with its rental
activities hereunder.  Similarly, if the Financing Documents require Owner to
grant

 
 
 
6

--------------------------------------------------------------------------------

 
 
preferences or priorities when selecting tenants to certain persons, then
Manager shall fully comply with and honor such requirements.  While the HUD
Financing remains in effect, Manager shall not, without the prior written
approval of Owner and the Secretary of the U.S. Department of Housing and Urban
Development (“Secretary”):

 
(i)  
Require, as a condition of the occupancy or leasing of any apartment unit at the
Property, any consideration or deposit other than the prepayment of the first
month’s rent plus a security deposit in an amount not in excess of one month’s
rent to guarantee the performance of the covenants of such lease; or

 
(ii)  
Permit the use of the dwelling accommodations of the Property for any purpose
except the use which was originally intended, or permit commercial use greater
than that originally approved by the Secretary.

 
2.4  
Services with Respect to Contracts

 
(A)  
Manager shall, at the expense of the Owner, make contracts for terms no longer
than (1) year for advertising, electric, gas, oil, water, telephone, rubbish
hauling, vermin extermination, janitorial services, landscaping maintenance and
other maintenance services for the Property as Manager shall reasonably
determine to be advisable, unless otherwise provided herein. These obligations
are cumulative with respect to any such similar obligations set forth in Section
2.1(A)(iii) above and any contracts pursuant to this Section 2.4(A) shall be
included in the defined term “Contracts” as used herein.

 
(B)  
Unless otherwise provided herein, Manager shall, at the expense of Owner, in
accordance with the approved Budgets, duly and punctually pay and perform on
behalf of Owner all of Owner’s obligations under the Contracts and use its good
faith efforts to enforce, preserve and keep unimpaired the rights of Owner and
the obligations of other parties under the Contracts.

 
(C)  
All Contracts and purchases made hereunder at the expense of Owner (whether or
not specifically requiring the approval of Owner pursuant hereto) shall be made
in the name of the Property and shall be executed by Manager solely as Owner’s
agent, and Property shall retain title to all such property so purchased on
behalf of and at the expense of Owner.  Manager shall use commercially
reasonable efforts to ensure that all Contracts made hereunder contain a
provision satisfactory to Owner limiting the liability of Owner thereunder to
the Property substantially similar to the following:

 
“Notwithstanding any provision to the contrary herein, [Contractor/Vendor] shall
look solely to the estate and property of Owner in and to the Property in the
event of any claim against Owner arising out of or in connection with this
Agreement or the relationship of Owner and [Contractor/Vendor].
[Contractor/Vendor] further agrees that the liability

 
7

--------------------------------------------------------------------------------

 


of Owner arising out of or in connection with this Agreement, and the
relationship of Owner and [Contractor/Vendor], shall be limited to such estate
and property of Owner in and to the Property.  No properties or assets of Owner
other than the estate and property of Owner in and to the Property and no
property owned by any partner or member of Owner shall be subject to judgment,
levy, execution or other judicial enforcement or collection procedures arising
out of or in connection with this Agreement or any other business relationship
of Owner and [Contractor/Vendor].”
 
(D)  
All Contracts made with any Affiliate of Manager must be approved by Owner in
writing, such approval not to be unreasonably withheld, conditioned or delayed,
provided that it shall be deemed reasonable for Owner to withhold its approval
to any proposed Affiliate Contract if such Contract shall not be at competitive
market terms and rates and the amount charged thereunder is more than would be
charged by an independent third party.

 
(E)  
Subject to the provisions hereof, Manager may elect to have the routine
maintenance, repair, cleaning, landscaping and other services with respect to
the Property performed by employees of Manager and the reasonable costs of
performing such services shall be at the expense of Owner; provided, however, in
any event, such costs shall not exceed the costs that would have been incurred
by Owner had such services been provided by unrelated third parties, and shall
be incurred in accordance with the approved Budget.

 
(F)  
Notwithstanding anything contained herein to the contrary, while the Financing
Documents remain in effect, payment for services, supplies, or materials shall
not exceed the amount ordinarily paid for such services, supplies, or materials
in the area where the services are rendered or the supplies or materials
furnished.

 
2.5  
Services with Respect to Legal Requirements and Insurance Requirements

 
(A)  
Each of Manager and Owner shall promptly notify the other upon receiving any
notice with respect to any Legal Requirement or Insurance Requirement (as
defined below) (and furnish a copy of the notice received by it with its notice
to the other party) or upon learning of any default, event of default or
condition which, with the giving of notice or the passage of time, or both,
might constitute a default or event of default by Owner under any Legal
Requirement or Insurance Requirement.  In the event of any such notice,
condition, default or event of default, Manager shall consult with Owner
concerning the action to be taken with respect thereto and, at the expense of
Owner, shall take such action with respect thereto as Owner shall reasonably
direct.  As used herein, “Legal Requirements” shall mean, with respect to the
Property, all federal, state, county, municipal and other governmental statutes,
laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions
of governmental authorities affecting the Property or any part thereof, or the
construction, use, alteration or operation thereof, or any part thereof, whether
now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto, and all

 
 
8

--------------------------------------------------------------------------------

 
 
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

 
(B)  
As long as the failure to promptly comply with any notice concerning any Legal
Requirement or Insurance Requirement shall not subject Manager to any liability,
Owner may stay Manager’s remedial action with respect to such notice by
instituting, or directing Manager to institute, appropriate legal or other
proceedings to contest such notice, all at Owner’s sole expense.  In the event
Owner directs Manager to institute such proceedings to contest such notice,
Manager is hereby authorized to prepare, execute and file all applications and
other documents required for such proceedings on Owner’s behalf and in Owner’s
name.  Manager shall promptly furnish to Owner copies of all such applications
and other documents prepared, executed or filed by Manager.

 
(C)  
Manager may appear in or commence legal or other proceedings on behalf of Owner
in Owner’s name only upon the direction of Owner, it being understood that Owner
will pay any costs and fees, including, without limitation, attorneys’ fees, in
connection therewith.  However, Manager may appear in or commence legal or other
proceedings relative to the performance by Manager of its duties and obligations
hereunder, on its own behalf and at its own expense at any time without the
direction of Owner, provided that the same shall result in no cost or liability
to Owner.  Manager shall promptly notify Owner if it appears in any such
proceedings on its own behalf and promptly furnish copies of any documents it
files in connection with any such proceedings.

 
2.6  
Records and Reports

 
(A)  
Software and Chart of Accounts.  Manager will prepare rent rolls and monthly
operating statements for the Property using Manager’s selected property
management and accounting software using the Manager’s Chart of Accounts.

 
(B)  
Monthly Close Out.   Monthly financial statements for the Property shall be
closed or “cut-off” on the 24th of each month.  In the event, the 24th falls on
a weekend, the Property shall close on the Friday prior to the 24th.

 
(C)  
Distribution of Cash Flows.  Manager shall remit to Owner the net cash flow
generated from operating and investing and financing activities for the previous
month as specified in Exhibit B in accordance with wire transfer instructions
provided by Owner.

 
(D)  
Budgets.  Not later than thirty (30) days from the date hereof and not later
than sixty (60) days prior to the beginning of each fiscal year (same to be
determined by Owner), Manager shall submit to Owner for its approval a proposed
annual budget (each a “Budget” and collectively, “Budgets”) for the Property for
the

 
 
 
9

--------------------------------------------------------------------------------

 
 
ensuing Fiscal Year setting forth on a monthly basis Manager’s good faith
estimates of gross revenues, Operating Expenses and Debt Service for the
Property for such Fiscal Year, and the recommended Capital Expenditures and
extraordinary expenses for such Fiscal Year, in all instances described in
reasonable detail or with such additional detail as Owner may reasonably
request.

 
(E)  
Budget Approval.  Owner shall approve, disapprove or comment on the proposed
annual and revised Budgets within thirty (30) days after Owner’s receipt of such
Budget.  Owner may approve, disapprove or modify any Budget in whole or in
part.  Until such Budget has been approved, Manager shall work diligently to
address and resolve Owner’s reasonable objectives, until the Budget is fully
approved by Owner.

 
(F)  
Operation Within Budget.  Manager shall use, manage and operate the Property
strictly in accordance with the then current approved Budget, provided that,
without Owner’s prior approval, Manager may (i) exceed any pre-approved category
or line item of the approved Budget for a Fiscal Year by up to $10,000; (ii)
incur expenses in excess of the approved Budget in the event of an emergency
requiring immediate action to avoid imminent personal injury or imminent
material property damage, provided that Manager notifies Owner as to such
emergency, the actions taken to address it and the costs of such emergency
promptly after the occurrence of the same; (iii) incur expenses to comply with
Legal Requirements; and (iv) incur expenses necessary to satisfy Tenant’s right
of quiet enjoyment pursuant to a Lease.  If a Budget is disapproved by Owner in
whole or in part, or not approved prior to the commencement of the ensuing
Fiscal Year, Manager shall continue to manage and operate the Property pursuant
to the prior Fiscal Year’s approved Budget or the previously approved Budget for
the current Fiscal Year (except for non-recurring expenditures and capital
expenditures) until Manager and Owner can resolve their differences; provided,
however, Manager shall be authorized to pay, as an expense of the Property,
third party costs outside the control of Manager, such as, without limitation,
taxes and utilities.  Manager has the authority to expend funds as provided in
Section 2.8 in accordance with the provisions of the current approved Budget and
in accordance with the provisions of this Section 2.6(F), provided that Manager
shall not be required in any event to expend its own funds if there are
insufficient funds available for Manager to perform its obligations
hereunder.  Manager’s failure to manage the Property in the manner required
herein shall be excused if Manager is prevented from doing so due to Owner’s
failure or refusal to approve a Budget or to make available funds sufficient for
Manager to perform its obligations hereunder.

 
(G)  
Books and Records.  Manager shall maintain, at Manager’s premises, in a manner
customary and consistent with generally accepted accounting principles,
accounting records based on Owner’s fiscal year end.

 


 
10

--------------------------------------------------------------------------------

 
 
(i)  
Depreciation and amortization expense are not to be recorded.  Manager will make
available to Owner or Owner’s auditors or tax preparers general ledger and
invoice details necessary for the preparation of depreciation and amortization
schedules.

 
(ii)  
Owner shall at all times retain title to the information constituting such
books, records and accounts.  Manager shall, during the Term, retain such books,
records (records to include copies of all Leases and Contracts and other written
instruments affecting the Property) and accounts and maintain same at all times
in reasonable condition for proper audit and in accordance with the requirements
of the Secretary (while the HUD Financing remains in effect).  Upon termination,
Manager shall, at the expense of Owner, deliver such books and records to
Owner.  Any and all computer programs, software and hardware not the property of
Owner and utilized by Manager to maintain such books, records and accounts shall
in all events remain the property of Manager.

 
(iii)  
Upon reasonable prior notice to Manager, Owner or its appointed representatives
may, at Owner’s expense, inspect, audit and copy such books, records and
accounts during regular business hours or during such other time as Manager may
reasonably direct on a periodic or continuing basis by accountants retained by
Owner, or other representatives of Owner, and Manager shall cooperate in good
faith in connection with the same.  For purposes hereof, Owner’s appointed
representatives may include, without limitation, the Secretary or his duly
authorized agents (and any advance notice requirement contained herein shall not
apply if same not provided by the terms of the Financing Documents).

 
(iv)  
Upon commencement of this Agreement, Owner shall coordinate with previous owner
or manager the delivery of such reports and data as requested by Manager for the
accurate set up of the Property’s books and records on the Manager’s property
management and accounting system.

 
(v)  
In the event this Agreement is terminated, the Manager shall deliver such books,
records and accounts of the Property to Owner at Owner’s expense.  Manager shall
deliver a final accounting within thirty (30) days after the last day of the
calendar month in which such termination occurs.

 
(H)  
Monthly Reports.  Manager shall furnish to Owner monthly reports for the
Property, which reports shall be prepared showing monthly and year to date
activity and which shall be furnished (without notice or demand by Owner) as
specified in Exhibit A.  To the extent the Secretary or Lender (pursuant to the
Financing Documents) require monthly reports that differ from those specified in
Exhibit A, Manager shall be required to produce and furnish to Owner such
Secretary (or Lender) required monthly reports in addition to the monthly
reports specified in Exhibit A.  To the extent the Secretary or Lender (pursuant
to the Financing Documents) require quarterly reports, Manager shall furnish to
Owner

 
 
 
11

--------------------------------------------------------------------------------

 
 
reports for the Property containing such information as is required pursuant to
such Financing Documents.

 
(I)  
Annual Reports.

 
(i)  
Manager shall cooperate in good faith with Owner’s accountants in
the preparation of a year-end statement of continuing operation of the Property,
including a balance sheet and related statements of income and cash flows, and
any other Property-level reports required by the terms of the Financing
Documents, all of which shall be furnished not later than forty-five (45) days
after the end of each Fiscal Year.

 
(ii)  
All such annual reports shall be prepared on an accrual basis, and, at Owner’s
option and expense, may be audited by a national firm of independent certified
public accountants selected by Owner (“Accountant” or “Auditor” as context
requires).  Owner shall be responsible for arranging for such audit, and Manager
shall cooperate in good faith with Owner’s Accountant or Auditor in the
preparation of Owner’s audited financial statements. A draft of the Auditor’s
report for each Fiscal Year shall be submitted to Owner for approval by Owner
before finalization of the same.

 
(iii)  
At Owner’s request, Manager shall furnish the Secretary with copies of any
reports requested by the Secretary pursuant to the terms of the Financing
Documents.  The Manager shall respond in a timely manner to any inquiries made
by the Secretary (whether directly to Manager or to Owner) with respect to
Property-level financial reports or information desired from time to time
relative to income, assets, liabilities, contracts, operation, and condition of
the Property.

 
(J)  
Tax Matters Reporting.

 
(i)  
Manager shall cooperate in good faith and at Owner’s expense with Owner’s (or
Owner’s appointed Agent) accountants and cooperate in the preparation of Owner’s
tax return including, but not limited to, supplying necessary information for
preparation of such tax return.  The cost of preparation and filing of the tax
return will be borne by Owner.

 
(ii)  
As reasonably requested by Owner, Manager shall complete all tax-related surveys
and questionnaires which Owner may reasonably require.

 
(iii)  
Manager shall prepare at Owner’s expense all state and local personal property
and other tax returns, as required by law, which are not prepared by Owner’s
accountant.

 
 
 
12

--------------------------------------------------------------------------------

 
2.7  
Bank Accounts.

 
(A)  
Manager shall establish and maintain an operating account (the “Operating
Account”) in the name of the Property for the collection of rents and other
receipts of the Property and an interest-bearing trust account for tenant
security deposits as required by law or by the terms of the Financing Documents
(the “Security Deposit Account”).

 
(B)  
The Operating Account and the Security Deposit Account shall be maintained in
the name of the Property at an FDIC-insured financial institution selected by
the Manager (the “Depository”). All funds deposited in such accounts or
otherwise held by or in the name of Manager for the account of Owner shall be
held by Manager in trust and Manager shall have no equitable interest therein
and they shall not be commingled with Manager’s other funds.  Manager shall in
no event have any liability in the event that the Depository should fail, go
into receivership or conservatorship or if such funds are otherwise not
available for reasons beyond Manager’s reasonable control.  Manager shall
indemnify and hold harmless Owner from and against any and all Damages occurring
by reason of any unauthorized application by Manager or its directors, officers,
employees, agents or representatives of any such funds held for the account of
Owner, it being agreed that all expenditures made by Manager in a reasonable and
good faith belief that same are authorized hereunder shall not be subject to
said indemnity.

 
(C)  
Sweep accounts (if required by Lender) will be maintained in the name of the
Property in conjunction with the Operating Account in the event the monthly
balance of the Operating Account exceeds $250,000.

 
(D)  
While the Financing Documents remain in effect or longer if required by
applicable law, (i) any funds collected as tenant security deposits shall be
kept separate and apart from all other funds of the Property in the Security
Deposit Account, and Manager shall ensure that all such tenant security deposits
are deposited promptly in the Security Deposit Account, and (ii) the amount of
funds in the Security Deposit Account shall at all times equal or exceed the
aggregate of all outstanding obligations of Owner under the Leases with respect
to tenant security deposits.  As needed, Manager shall withdraw such amounts
from the Security Deposit Account as are necessary to (i) repay a security
deposit (or portion thereof) to a Tenant as required pursuant to the terms of
such Tenant’s Lease; and (ii) cause the transfer of a forfeited tenant security
deposit (or portion thereof) to the Operating Account.  Manager will prepare and
maintain an itemization of all deposits and withdrawals of the Security Deposit
Account, together with a reference to applicable apartment unit and description
of an application of said funds.

 
(E)  
Upon commencement of this Agreement, Owner shall cause to be delivered to
Manager a listing showing the current Tenants of the Property who previously
made security deposits under existing Leases of the Property and will deliver
the

 
 
 
13

--------------------------------------------------------------------------------

 
 
total amount of these security deposits via wire transfer to the Security
Deposit Account established by the Manager for the Property.

 
(F)  
Manager hereby acknowledges and agrees that, while the Financing Documents
remain in effect, distributions (as such term is defined in that certain
Regulatory Agreement for Multifamily Housing Projects entered into by Owner and
the Secretary of even date herewith (the “Regulatory Agreement”)) to Owner from
the Operating Account, and withdrawals by Manager from the Operating Account,
shall be limited to those distributions and withdrawals expressly permitted by
the terms of the Regulatory Agreement.

 
2.8  
Payment of Expenses and Capital Expenditures

 
(A)  
Manager shall pay all expenses of operating the Property from the Operating
Account in such amounts as are necessary to pay:

 
(i)  
operating expenses actually due and owing for such period (“Operating
Expenses”);

 
(ii)  
Mortgage interest expense and principal payments (“Debt Service”);

 
(iii)  
Lender required reserves and escrows (“Lender Reserves”);

 
(iv)  
Management Fees; and

 
(v)  
Actual capital expenditures for such period (“Capital Expenditures”). At the
discretion of Owner and subject to any Lender requirements, Capital Expenditures
may be required to be approved by Owner and/or Lender prior to payment or be
funded separately by Owner or from Lender Reserves.  If such an election is
made, Capital Expenditures are to be requested based on actual expenditures and
supported by actual invoices and other documentation required by the Financing
Documents.  If and when a requisition is made, the Manager must provide the
following:

 
(i)  
an itemization by category of all types of Capital Expenditures;

 
(ii)  
within each Capital Expenditure type, there shall be a one-line summary by type
of improvement of the amount(s) previously spent, the amount of the current
request and the estimated amount to complete the project;

 
(iii)  
a comparison to the original, approved Budget with an explanation for material
variances; and

 
(iv)  
supporting documentation, such as invoices and other documentation required by
the Financing Documents.

 
 
14

--------------------------------------------------------------------------------

 
(B)  
If the funds on deposit in the Operating Account are insufficient or projected
to be insufficient to cover the amounts necessary to pay the Operating Expenses,
Debt Service, Lender Reserves or Capital Expenditures for such month,

 
(i)  
Manager shall promptly notify Owner, and Owner shall promptly make up such
negative cash flow by depositing an amount equal to the deficit in the Operating
Account. In such cases, Manager may, but shall not be obligated to, advance
Manager’s own funds on behalf of Owner; and, if Manager makes any such advance
from Manager’s own funds, Owner shall, within five (5) days of written demand by
Manager, reimburse Manager for any such advance plus interest thereon at the
rate per annum publicly announced by the Depository as its base or prime rate
from the date of such advance to, but not including, the date of such
reimbursement.

 
(ii)  
Until such time as additional Owner funding (if required) has been received,
Manager shall prioritize payments from the Operating Account based on the
following order of priority:  (1) third party debt service payments, including
Lender Reserves; (2) Operating Expenses that are necessary to maintain the
operation of the Property, including but not necessarily limited to utility
costs and Manager’s costs for property-level employees (i.e., wages, payroll
handling fee, taxes, insurance, workers compensation and other benefits for
on-site employees as set forth in Section 2.2(B); (3) insurance premiums, if not
included in Lender’s Reserves; (4) Management Fees; (5) real estate taxes, if
not included in Lender’s Reserves; (6) personal property taxes; and (7) other
bills and charges of third parties related to the Property or the operation
thereof with the oldest charges being paid first.

 
(C)  
Subject to subparagraphs (a) through (c) below, Owner shall reimburse Manager
for all actual, out of pocket expenses incurred and paid by Manager in
connection with the management and operation of the Property pursuant to the
Budget approved by Owner.  Such expenses shall include but not be limited to
Budgeted: salary and wages, payroll taxes, insurance, workers’ compensation,
payroll handling fee and other benefits for Manager’s employees working on the
Property; advertising expenses; court costs; attorney’s fees; office supplies;
long distance phone calls; postage; computer fees; overnight courier expense;
and expenses related to training on-site personnel.  Such expenses shall not
include without prior consent of Owner (except as specifically provided herein
or in the Schedules attached hereto, if any):

 
(a)  
the cost of salary and wages, payroll taxes, insurance, workers compensation and
other benefits of Manager’s management, accounting and office personnel unless
this personnel is filling a temporary vacancy of an approved, budgeted on-site
position;

 
 
 
15

--------------------------------------------------------------------------------

 
(b)  
travel expenses by Manager’s management, accounting and office personnel unless
this personnel is filling a temporary vacancy of an approved, budgeted on-site
position; and

 
(c)  
costs of providing the reports and documents to be provided pursuant to the
provisions hereof, other than the costs and expenses incurred by Manager’s on
site staff and the Auditor’s services hereunder.

 
2.9  
Services with Respect to Financing.

 
(A)  
Manager shall, at the expense of Owner, in accordance with the approved Budgets
unless otherwise provided herein, duly and punctually pay and perform on behalf
of Owner all of those Owner’s obligations so requested by Owner for any Property
acquisition financing (including any loan assumed in connection with such
acquisition) (or any refinancing thereof) (“Financing”) and shall use its
commercially reasonable efforts to comply with all of the terms and provisions
of any documents executed and delivered by Owner relating to a Financing
(collectively, the “Financing Documents”).

 
(B)  
Each of Manager and Owner shall promptly notify the other upon learning of any
default, or event of default or event which, with the giving of notice or the
passage of time or both, might constitute a default or an event of default under
any Financing Document.  Manager shall consult with Owner concerning the action
to be taken with respect thereto and, at the expense of Owner, take such action
as Owner shall direct.

 
(C)  
Without the consent of Owner, Manager (i) shall not modify, or in any way alter,
the provisions of any Financing Documents and (ii) shall not take any action, or
omit to take any action, or give any notice, the taking, omission or giving of
which might result in the occurrence of a default by Owner under any Financing
Documents to the extent such terms and provisions are provided by Owner to
Manager in writing.

 
(D)  
Each of Manager and Owner shall promptly notify the other upon receiving any
notice under any Financing Documents (and furnish a copy of the notice received
by it with its notice to the other party) of any default, event of default or
condition which, with the giving of notice or the passage of time or both, might
result in a default or event of default by Owner under any Financing Documents.
Manager shall consult with Owner concerning the action to be taken with respect
thereto and, at the expense of Owner, shall take such reasonable action as Owner
shall direct.

 
(E)  
Upon written request by Owner, Manager shall prepare all information, schedules
and reports necessary to calculate and/or support the covenants in any Financing
Documents encumbering the Property or as are otherwise required to be provided
by Owner under such Financing Documents, including, but not limited to,
preparing rent rolls, delivering historic income and expense data for
Financings,

 
 
 
16

--------------------------------------------------------------------------------

 
 
and providing debt covenant compliance information including, but not limited
to, rent rolls, annual budgets, audited financial statements and debt service
coverage ratio calculations.

 
2.10  
Notification of Sale or Financing Transaction.

 
Notwithstanding anything to the contrary set forth in this Agreement, it shall
be a material covenant of Owner under this Agreement that Owner deliver a
written notice to Manager promptly upon becoming aware that any person is
offering or otherwise marketing the Property for sale or offering the property
as collateral in connection with or arising from any Financing.  Owner’s failure
to comply with the foregoing covenant shall constitute a material default under
this Agreement, entitling Manager to terminate this Agreement upon not less than
30 days’ notice to Owner.
 
3.  
Services with Respect to Property Sales and Post Sale-Closing

 
With respect to any potential sale of the Property, the Manager shall cooperate
in good faith with Owner during the due diligence process and, as necessary,
perform the following duties and obligations during and after the sale process:
 
(i)  
Prepare current rent rolls, historic income and expense data and such other
materials necessary to offer the Property for sale.

 
(ii)  
Process information requests as reasonably requested by Owner, or due diligence
requests of potential buyers, including providing access to Lease files,
financial statements, service contracts, and supporting billing and disbursement
documentation.

 
(iii)  
Prepare and provide schedules and support for closing adjustments, including
revenue and expense prorations and, if necessary, reconciliations of estimated
billed recoverable expenses versus actual expenses.

 
(iv)  
Prepare final accounting for the sale of the Property and, as necessary,
participate in the fieldwork and preparation of the financial statements or
audited financial statements to be prepared by the Auditor, including, but not
limited to, providing access to the Property’s books and records and having
qualified personnel available during normal business hours to answer any
questions which may arise during the fieldwork.

 
(v)  
Prepare the final expense and recoverable expense reconciliations relating to
the proration of revenues and expenses for the sale of the Property.

 
(vi)  
Process any invoices, if applicable and as approved by Owner, for payments made
relating to property expenses for a period not to exceed sixty (60) days after
the sale date.

 
(vii)  
Prepare, upon the request of Owner, a final schedule of distributions to be
made.

 
 
 
17

--------------------------------------------------------------------------------

 
(viii)  
After processing property disbursements and distributions, Manager shall close
all bank accounts for which it has authorization.

 
(ix)  
Aid in the preparation of any buyer (or its lender) required third party
reports.

 
(x)  
Aid in site visits and/or due diligence requests of buyers (or their lenders).

 
Post-closing duties and obligations may span a period not to exceed sixty (60)
days.  The monthly Management Fee covering the post-closing period shall be the
greater of 50% of the previous 12 month average Management Fee or $1,500 paid
monthly for such 60 days.
 
4.  
Insurance

 
4.1  
Owner’s Insurance

 
Owner shall maintain in full force and effect with respect to the Property and
any personal property of Owner located at the Property and used in connection
therewith, insurance policies satisfactory to Owner (or as required under any
Financing Documents) issued by insurance companies having an A.M. Best General
Policyholder’s Service rating of not less than “A-,VIII” (or otherwise
satisfactory to Owner), which are licensed, or approved to do business, in the
state in which the Property is located and which are otherwise satisfactory to
Owner.  Manager shall obtain same at Owner’s expense, subject to the review and
acceptance of all coverage by Owner. All policies maintained by or for the
benefit of Owner shall provide the following coverages:
 
(A)  
“All Risk” property damage insurance including, without limitation, fire, flood,
sprinkler leakage, water damage and earthquake coverage, if applicable and
available at commercially reasonable rates, in an amount and with an agreed
amount endorsement equal to the lesser of (i) an amount sufficient to prevent
Owner from becoming a co-insurer in any loss under the policy or (ii) equal to
the replacement cost of the Property, and a deductible reasonably approved by
Owner.  The policies of insurance carried in accordance with this Section 4.1(A)
shall contain (y) a replacement cost endorsement without deduction for
depreciation or obsolescence and (z) a waiver of subrogation clause, all in form
reasonably satisfactory to Owner and Lender;

 
(B)  
Rental value insurance on the Property, if applicable, with a minimum twelve
(12) month indemnity period;

 
(C)  
Business Interruption Insurance, if applicable, on an eighty percent (80%) Gross
Earnings Form, with a minimum twelve (12) month indemnity period and including
ordinary payroll coverages;

 
(D)  
Commercial General and Excess Liability Insurance, written on an occurrence
basis, including blanket contractual liability, products and completed
operations and personal injury coverage with a combined single limit for any one
occurrence of $5,000,000 or such higher limit as Owner may from time to time
reasonably request.  Such requirement may be satisfied by a layering of
Commercial General

 
 
 
18

--------------------------------------------------------------------------------

 
 
Liability, Umbrella and Excess Liability policies, but in no event will the
liability insurance be written for an amount less than $5,000,000 combined
single limit for bodily injury and property damage liability.

 
(E)  
Boiler and Machinery Breakdown Direct Damage Insurance and third party liability
coverage (if not covered under the Commercial General Liability Policy) with
full comprehensive coverage on a repair and replacement basis for all HVAC
equipment, electrical equipment, boilers and machinery which form a part of the
Property including Business Interruption Coverage for Loss of Rental Income in
connection therewith in accordance with Section 4.1(C) hereof;

 
(F)  
During the course of any construction or repair of Improvements or during the
course of Restoration on the Property (other than Tenant leasehold
Improvements), Builder’s Risk Insurance on a completed value basis and on a
non-reporting form against “all risks of physical loss,” including flood (if
available at commercially reasonable rates), earthquake (if available at
commercially reasonable rates), collapse and transit coverage (if available at
commercially reasonable rates), during construction of such Improvements or
Restoration, with deductibles reasonably satisfactory to Owner, covering the
replacement cost value of work performed and the equipment, supplies and
materials furnished (unless such equipment, supplies and materials are required
to be insured by contractors or vendors) and rent loss insurance for a period
not less than twelve (12) months in an amount reasonably satisfactory to
Owner.  Such policy of insurance shall contain a “permission to occupy upon
completion of work or occupancy” endorsement, a waiver of coinsurance or an
agreed amount endorsement and an agreement by the insurer that following a loss,
the insurer will pay to the insured (i) the full value of the loss (less the
deductible), provided that Owner is required to or elects to rebuild or (ii) the
actual cash value of the loss in the event Owner is not required to or does not
elect to rebuild; and

 
(G)  
Such other insurance with respect to the Property, in such amounts as Owner (or
any Lender in connection with a Financing) from time to time may require against
such other insurable hazards which at the time are commonly insured against for
Comparable Properties.

 
Manager shall submit all insurance policies it obtains on behalf of Owner
pursuant to this Section 4.1 for Owner’s and Lender’s, if applicable, review and
approval.  Manager will obtain and maintain all insurance coverages referenced
in this Section 4.1 so as to be in compliance with Financing Document
requirements (in the event of any conflict between the provisions set forth in
this Section 4.1 and the insurance requirements imposed under the Financing
Documents, the insurance requirements imposed under the Financing Documents
shall govern and control).
 
4.2  
Manager’s Insurance

 
Manager shall, at the expense of Manager, maintain in full force and effect
insurance policies with respect to the employees of Manager in form reasonably
satisfactory to Owner (or as
 
 
 
19

--------------------------------------------------------------------------------

 
required under any Financing Documents) and issued by insurance companies having
an A.M. Best General Policyholder’s Service rating of not less than “A-,VIII”
which are licensed in the state in which the Property is located and which are
otherwise reasonably satisfactory to Owner.  Such policies shall provide the
following coverage:
 
(A)  
Worker’s compensation and employer’s liability insurance subject to the
statutory limits of the state in which the Property is located.  Manager shall
provide Owner with a certificate evidencing such coverage.

 
(B)  
Comprehensive automobile liability insurance covering owned, non-owned,
and hired vehicles in an amount not less than $1,000,000 combined single limit
for bodily injury and property damage.  Such requirements may be satisfied by
layering of comprehensive automobile liability, umbrella and excess liability
policies.

 
(C)  
Fidelity bond and computer crime insurance with an annual limit of a minimum of
$1,000,000 for each director, officer, employee or agent of Manager associated
with the management of the Property including the handling of receipts and
disbursements.

 
(D)  
Commercial general and umbrella liability insurance, written on an occurrence
basis, in an amount not less than $1,000,000 and $10,000,000,
respectively.  Such umbrella liability insurance shall apply in excess of the
commercial general liability insurance and the insurance required in Sections
4.2(a) and 4.2(b).

 
(E)  
Professional liability insurance with an annual limit not less than $1,000,000
per occurrence and in the aggregate with an extended period of indemnity.  Such
insurance policy shall survive the termination or expiration of this Agreement
for a minimum period of two (2) years following the expiration or termination of
this Agreement.

 
Manager will obtain and maintain all insurance coverages referenced in this
Section 4.2 so as to be in compliance with Financing Document requirements (in
the event of any conflict between the provisions set forth in this Section 4.2
and the insurance requirements imposed under the Financing Documents, the
insurance requirements imposed under the Financing Documents shall govern and
control).
 
4.3  
Blanket Insurance

 
Subject to Owner’s (and Lender’s, if applicable) prior consent, Manager may
effect any coverage required under this Article 4 under a blanket insurance
policy reasonably satisfactory to Owner, provided that (i) any such policy of
blanket insurance either shall specify therein, or the insurer under such policy
shall certify to Owner, (a) the maximum amount of the total insurance afforded
by the blanket policy allocated to the Property and (b) any sublimits in such
blanket policy applicable to the Property, which amounts shall not be less than
the amounts required pursuant to this Article 4; (ii) any such policy of blanket
insurance shall comply in all respects with the other provisions of this Article
4; (iii) the protection afforded under any policy of
 
 
20

--------------------------------------------------------------------------------

 
 
blanket insurance hereunder shall be no less than that which would have been
afforded under a separate policy or policies relating only to the Property, and
(iv) the coverages under such blanket policies otherwise conform in all respect
to the insurance requirements imposed by the Financing Documents.
 
4.4  
Policies

 
(A)  
The insurance maintained under Section 4.1 shall name Owner as the Insured and
Manager, Lender and such other affiliated parties as additional insureds as
their interests may appear.  Such insurance may also be extended to name other
persons as Owner may specify or as Lender may require, from time to time, as
additional insureds as their interests may appear.

 
(B)  
The insurance maintained under Section 4.2 shall name Manager as the insured
thereunder.  The insurance maintained under Section 4.2(B) and (D) shall name
Owner, Lender and such other persons as Owner may specify or as Lender may
require, from time to time, as additional insureds as their interests might
appear.

 
(C)  
All insurance maintained under this Article 4 shall provide that (i) no
cancellation or reduction thereof shall be effective until at least thirty (30)
days after receipt by Owner, Lender and Manager of written notice thereof and
(ii) all losses shall be payable notwithstanding any act or negligence of any
Tenant (or its guests or invitees) or Manager or its partners, directors,
officers, employees or agents which might, absent such agreement, result in a
forfeiture of all or part of such insurance payment and notwithstanding (a) the
occupation or use of the Property for purposes more hazardous than permitted by
the terms of such policy, or (b) any foreclosure or other action or proceeding
taken pursuant to the provision of any mortgage with respect to the Property or
(c) any change in title or ownership of the Property.  As used herein, the term
“Insurance Requirements” shall mean the terms and conditions of the insurance
policies required to be obtained and maintained by Manager under this Article 4
and the insurance requirements of the Financing Documents.

 
(D)  
Manager shall furnish to Owner and Lender, upon request, certificates of
insurance or other evidence satisfactory to Owner of the renewal thereof, and
evidence satisfactory to Owner and Lender of payment of the premiums
therefor.  Upon Owner’s request, Manager shall deliver a copy of each policy
certified to be a true copy by the insurer or insurance broker with respect to
such policy.

 
 
(E)  
Manager shall also cooperate with Owner in procuring and maintaining
Law/Ordinance Insurance for Zoning/Parking issues, as and where required by
Lender or Owner.

 
4.5  
Payment of Premiums by Owner

 
If Manager fails to maintain the insurance required to be maintained under this
Article 4 or fails to deliver evidence of insurance, Owner may, but shall not be
obligated to, obtain such insurance
 
 
 
21

--------------------------------------------------------------------------------

 
and pay the premiums therefore and in the case of the insurance described in
Section 4.2 or the duplication of any other insurance described in Article 4,
Manager shall, on demand, reimburse Owner for all actual sums advanced and
reasonable expenses incurred in connection therewith.
 
4.6  
Claims

 
In the event of a loss related to the Property under any of the insurance
policies described in Sections 4.1 and 4.2(B), (C) and (D), Manager shall, if
Manager has knowledge of the loss, promptly after learning of same, file a claim
on behalf of Owner (and any other party that is also named insured) and use
commercially reasonable efforts to diligently monitor such claim on behalf of
such insured party and cooperate in good faith with any appointed
representatives, consultants and adjusters retained by or on behalf of the
insurance companies’ interests.  Manager shall also notify Lender of such loss
to the extent notice is required under any Financing Documents.
 
4.7  
Subrogation

 
[Intentionally Deleted]
 
5.  
Manager’s Compensation

 
5.1  
Management Fees

 
(A)  
Owner shall pay Manager, and Manager shall accept, as compensation for Manager’s
management services during the Term a fee on a monthly basis in an amount equal
to four percent (4%) of Gross Receipts actually collected by Manager during that
month (the “Management Fee”).  Notwithstanding the foregoing, Manager
acknowledges that the Financing Documents may impose limitations on Owner’s
ability to pay such Management Fee under certain enumerated conditions, with
Owner not to be considered in default of this Agreement should the full
Management Fee not be paid to Manager when such conditions exist.

 
(B)  
The Management Fee for any month shall be estimated and paid as an Operating
Expense on the 10th day of the month to which it relates.  Reconciliation and
true up of the Management Fee estimate will be calculated as part of the month
end close out and will be paid as an Operating Expense on the 10th day of the
following month.  Subject to Section 2.8(B) and (C), Manager is hereby
authorized to pay itself the Management Fee from the Operating Account.

 
(C)  
For the purposes of this Section 5.1, the term “Gross Receipts” shall mean all
amounts actually collected as rents or other charges for use or occupancy of
space or facilities in the Property, including furniture rental, forfeited
security deposits, pet fees, non-refundable application fees, decorating fees,
late charges, collections from residents for water, sewer, electric, gas, oil
and trash, royalties received for laundry equipment/services,
cable/telephone/Internet services, insurance proceeds received as business loss
compensation (to the extent Lender allows same to be

 
 
 
22

--------------------------------------------------------------------------------

 
 
collected by Owner), and all other miscellaneous income with respect to the
Property, but excluding other receipts, such as interest or investment income,
tenant security deposits (unless and until forfeited), insurance proceeds
received as replacement cost, tax refunds, condemnation awards, dividends on
insurance policies and proceeds of any other capital event or sale of the
Property or related personal property (or any portion thereof).

 
(D)  
Manager shall pay to BR Creekside Managing Member LLC (“Managing Member LLC”) an
“Oversight Fee” of one percent (1%) payable from the Management Fee earned each
month as defined above (for the avoidance of doubt the amount re-allowed to
Managing Member LLC will be the equivalent of 25% of the Management Fee, so that
Managing Member LLC has been re-allowed 1% of the monthly Gross Receipts and
Manager has been compensated 3% of the monthly Gross Receipts).

 
5.2  
Construction Management Fees

 
Five Percent (5%) of the cost of any capital project exceeding $10,000 (which
items have been approved by Owner and have been itemized in the approved Budget)
but not including regular recurring interior capital replacements such as
carpet, floor vinyl and appliance replacements.  Additionally, if the services
of a capital projects manager is required and has been approved by Owner, such
capital projects manager will charge to the Property $40.00 per hour for time
worked plus travel time, travel expenses and accommodations expenses.
 
5.3  
Renovation/Capital Projects/Insurance Rehabilitation Fees

 
Not Applicable.
 
5.4  
For Capital Event (Refinance, Sale, etc.)

 
 
Not applicable.

 
5.5  
Payroll Handling Fee

 
 
$12.00 per employee per payroll period.

 
5.6  
Training

 
As approved in advance in writing by Owner, Manager will charge the Property for
the direct costs of travel and accommodations for Manager’s on-site personnel
for attendance at required training and corporate conference events.
 
 
 
23

--------------------------------------------------------------------------------

 
6.  
Term

 
6.1  
Term

 
The term shall commence as of the date hereof and shall expire on the second
(2nd) anniversary of the date hereof (the “Initial Term”), unless extended or
sooner terminated as hereinafter provided.
 
6.2  
Extension

 
After the expiration of the Initial Term, subject to termination under Section
6.3, the term of this Agreement (“Term”) shall be automatically extended on an
annual basis unless terminated by Owner or Manager by written notice to the
other party given not less than thirty (30) days’ prior to the end of the
Initial Term or the then current Term, as applicable.
 
6.3  
Termination

 
(A)  
In the event of the sale of all or substantially all of Owner’s interest in the
Property  (including any sale by agreement, foreclosure or otherwise), this
Agreement shall terminate upon the consummation of such sale.

 
(B)  
If any one or more of the following events (each an “Event of Default”) shall
occur and be continuing:

 
(i)  
if Manager shall assign this Agreement or delegate its duties hereunder without
the prior written consent of Owner;

 
(ii)  
if any material license, permit or qualification held by Manager and necessary
for the performance of its duties or services hereunder shall be terminated or
suspended, and such termination or suspension, as the case may be, is not
reversed within fifteen (15) days following notice thereof by the applicable
licensing authority or Owner;

 
(iii)  
if Manager or any of its Affiliates or any of their directors, partners,
officers agents, representatives, contractors or employees shall misappropriate
any funds of Owner or otherwise be guilty of gross negligence, willful
misconduct, bad faith fraud, malfeasance, breach of fiduciary duty, or criminal
misconduct in connection with Manager’s duties hereunder;

 
(iv)  
if Manager or Owner shall fail to pay any amount payable to the other party
under this Agreement when due and such default shall continue for ten (10) days
after notice thereof to the defaulting party;

 
(v)  
(a) if Manager or Owner shall fail to comply with any provision of this
Agreement (other than those described in Section 6.3(B)(i) through (iv) and (vi)
through (viii)) and such default shall continue for ten (10) days after notice
of such default is given by Owner to Manager; or (b) if such

 
 
 
24

--------------------------------------------------------------------------------

 
 
default cannot reasonably be cured within such ten (10) day period, if Manager
or Owner shall fail to commence the curing of such default within such ten (10)
day period (and to notify the other party within such ten (10) day period that
Manager or Owner has commenced such cure and will prosecute such cure diligently
and complete the same, which notice shall specify Manager’s or Owner’s estimate
of the time period within which such cure will be completed) or, thereafter,
shall fail to prosecute such cure diligently and complete the same within sixty
(60) days; or (c) if, after the ten (10) day period described in clause (a) of
this Section 6.3(B)(v), the other party is subject to any criminal liability or
unbonded civil liability, the Property is subject to any unbonded Lien or the
non-defaulting party or the Property is subject to any material risk of loss by
reason of the defaulting party’s failure to comply with such provision of this
Agreement;

 
(vi)  
if Manager shall fail to follow any lawful direction of Owner or Lender with
respect to the Property which direction complies with this Agreement and such
default shall continue for three (3) Business Days after notice of such default
is given by Owner to Manager;

 
(vii)  
(a) if Manager or Owner shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidation, custodian or other similar official of its or any substantial part
of its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing; or
(b) if an involuntary case or other proceeding shall be commenced against
Manager or Owner seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidate, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or (c) if
an order for relief shall be entered against Manager or Owner under any
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect; or

 
(viii)  
if there shall be a dissolution or termination of the corporate existence of
Manager or Owner by merger, consolidation or otherwise;

 
then, while any such Event of Default shall be continuing, the non-defaulting
party shall have the right to terminate this Agreement by notice to the
defaulting

 
25

--------------------------------------------------------------------------------

 

party and to exercise any and all other rights and remedies available under this
Agreement and at law or in equity.  Notwithstanding anything to the contrary
contained herein while any such Event of Default shall be continuing beyond any
applicable cure period, the non-defaulting party may, at its option, elect to
terminate this Agreement.
 
(C)  
Notwithstanding anything to the contrary contained herein, Owner shall have the
right to terminate this Agreement upon thirty (30) days’ prior notice to the
Manager, with or without cause.

 
(D)  
Notwithstanding anything to the contrary contained herein, Manager shall have
the right to terminate this Agreement upon sixty (60) days’ prior notice to the
Owner, with or without cause.

 
(E)  
In the case of an Event of Default under Sections 6.3 (B) (vii) (a) or (c), the
notice of termination shall be deemed to have been given upon the occurrence of
such Event of Default.

 
(F)  
Following the expiration or termination of this Agreement, Manager shall
cooperate in good faith with Owner and Owner’s agents, employees and
representatives (and Lender and its representatives, where applicable) to
effectuate an orderly transition in connection with the management and/or
operation of the Property.  Following the expiration or termination of this
Agreement, Manager shall promptly deliver to Owner (or such other party as is
designated by Lender) (i) all books, records, leases, agreements, and other
documents and instruments in Manager’s possession or control relating to the
Property, or the management or operation thereof, (ii) the unused inventory of
all supplies, materials, tools and equipment owned by Owner and used in
connection with the management and/or operation of the Property, and (iii) all
keys to any locks on the Property and security codes then in the possession of
Manager, together with any plans and specifications pertaining to the Property
then in the possession of Manager.  The provisions of this Section 6.3(F) shall
survive the expiration or termination of this Agreement.

 
7.  
Miscellaneous

 
7.1  
Notices

 
All notices, requests, permissions, waivers and other communications
(individually and collectively, a “Notice”) to either party hereunder shall be
in writing and, unless otherwise specified herein, shall be delivered by hand,
facsimile, United States registered or certified mail, return receipt requested,
United States Express Mail, Federal Express, Airborne Express or any other
national overnight express delivery service (in each case postage or delivery
charges paid by the party giving such communication) addressed to the party to
whom such communication is given at its address or facsimile number set forth in
Part I.
 
 
 
26

--------------------------------------------------------------------------------

 
Unless otherwise specified herein, each such Notice addressed and given as set
forth above shall be effective (i) the date of receipt of such Notice, or
attempted delivery of such Notice if receipt is refused; and (ii) if sent by
mail as aforesaid, the date which is seventy-two (72) hours after such Notice is
deposited in the mail, postage prepaid as aforesaid.  Owner or Manager may
change its address under this Section 7.1 by delivering Notice to the other
party provided that no such address shall be located outside of the United
States of America.
 
7.2  
Representations and Warranties

 
(A)  
Manager represents and warrants to Owner that (i) Manager is a limited liability
company duly organized and validly existing and in good standing under the laws
of the State of North Carolina and has all requisite power and authority to
carry on its business as now conducted and to execute, deliver and perform its
obligations under this Agreement; (ii) the execution, delivery and performance
by Manager of this Agreement are within its power, have been authorized by all
necessary corporate action and do not contravene any provision of its operating
agreement or certificate of formation; (iii) this Agreement has been duly
executed and delivered by Manager; (iv) this Agreement is a valid and binding
obligation of Manager; (v) the execution, delivery and performance by Manager of
this Agreement does not conflict with or result in a breach of any of the
provisions of, or constitute a default under, any bond, note or other evidence
of indebtedness, indenture, mortgage, deed of trust, loan agreement or similar
instrument, any Lease or any other material agreement or contract by which
Manager, or its activities or the Property, is bound or any applicable law or
order, rule or regulation of any court or governmental authority having
jurisdiction over Manager, its activities or the Property; and (vii) to
Manager’s knowledge, no order, permission, consent, approval, license (other
than those already held by Manager), authorization, registration or filing by or
with any governmental authority having jurisdiction over Manager, its activities
or the Property is required for the execution, delivery or performance by
Manager of this Agreement.

 
(B)  
Owner represents and warrants to Manager that (i) Owner is duly organized and
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to carry on its business as now
conducted and to execute, deliver and perform its obligations under this
Agreement; (ii) the execution, delivery and performance by Owner of this
Agreement are within its power, have been authorized by all necessary corporate
action and do not contravene any provision of its operating agreement or
certificate of formation; (iii) this Agreement has been duly executed and
delivered by Owner; (iv) this Agreement is a valid and binding obligation of
Owner; (v) the execution, delivery and performance by Owner of this Agreement do
not conflict with or result in a breach of any of the provisions of, or
constitute a default under, any bond, note or other evidence of indebtedness,
indenture, mortgage, deed of trust, loan agreement or similar instrument, any
Lease or any other material agreement or contract by which Owner, or its
activities or the Property is bound or any applicable law or order, rule or
regulation of any court or governmental authority

 
 
27

--------------------------------------------------------------------------------

 
 
 
having jurisdiction over Owner, its activities or the Property; and (vii) to
Owner’s knowledge, no order, permission, consent, approval, license (other than
those already held by Owner), authorization, registration or filing by or with
any governmental authority having jurisdiction over Owner, its activities or the
Property is required for the execution, delivery or performance by Owner of this
Agreement.

 
7.3  
No Partnership, etc.

 
Nothing in this Agreement shall be construed as making Owner or Manager
partners, joint ventures or members of a joint enterprise or as creating between
Owner and Manager any employer employee relationship.
 
7.4  
Severability

 
If any provision of this Agreement or the application thereof to any person or
circumstances shall be held invalid or unenforceable, the other provisions of
this Agreement or the application of such provision to other persons or
circumstances shall not be effected thereby but shall continue to be valid and
enforceable to the fullest extent permitted under applicable law.
 
7.5  
Modification

 
Except as specified herein, no provision of this Agreement shall be modified,
waived or terminated except by an instrument in writing signed by the party
against whom such modification, waiver or termination is to be enforced.
 
7.6  
Successors and Assigns

 
(A)  
This Agreement shall be binding upon and inure to the benefit of Manager and
Owner and their respective successors and permitted assigns, and all references
in this Agreement to “Manager” and “Owner” shall include the respective
successors and permitted assigns of such parties.

 
(B)  
Notwithstanding anything to the contrary contained herein, Manager shall not
assign this Agreement or delegate its duties and obligations hereunder without
the prior written consent of Owner, which consent may be granted or withheld in
the sole and absolute discretion of Owner, and without the prior written consent
of Lender should such consent be required pursuant to the terms of the Financing
Documents.

 
7.7  
Limitation of Liability

 
Notwithstanding anything to the contrary, if Manager shall recover any judgment
against Owner in connection with this Agreement, Manager shall look solely to
Owner’s interest in the Property for the collection or enforcement of any such
judgment, and no other assets of Owner shall be subject to levy, execution or
other process for the satisfaction or enforcement of such judgment, and neither
Owner nor any person having an interest in Owner shall be liable for any
deficiency.  
 
 
 
28

--------------------------------------------------------------------------------

 
Manager’s employees, officers, directors, members and shareholders shall not be
personally liable for any of Manager’s liabilities arising under this Agreement.
 
7.8  
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the State in which the Property is located, without regard to principles of
conflicts of laws.  Manager and Owner, after consulting or having had the
opportunity to consult with counsel, knowingly, voluntarily and intentionally
waive any right they may have to a trial by jury in any action brought with
respect to this Agreement or any of the transactions contemplated by this
Agreement or any course of conduct, dealing, statements (whether oral or
written) or actions of any party to this Agreement.  Manager and Owner shall not
seek to consolidate, by counterclaim or otherwise, any such action in which a
jury trial has been waived with any other action in which a jury trial cannot be
or has not been waived.  These provisions shall not be deemed to have been
modified in any respect or relinquished by either party except by a written
instrument executed by such party.
 
7.9  
Counterparts

 
This Agreement may be signed in any number of counterparts, each of which shall
be deemed to be an original, with the same effect as if the signatures thereto
and hereto were on the same instrument.
 
7.10  
Exclusive Benefit

 
Neither this Agreement nor any provision hereof nor any service, relationship or
other matter alluded to herein shall inure to the benefit of any third party
(except a successor or assign of Owner and its mortgagees, if any), to any
trustee in bankruptcy, to any assignee for the benefit of creditors, to any
receiver by reason of insolvency, to any other fiduciary or officer representing
a bankrupt or insolvent estate of either party, or to the creditors or claimants
in such an estate.  Without limiting the generality of the foregoing sentence,
it is specifically understood and agreed that insolvency or bankruptcy of either
party hereto shall, at the option of the other party, void all rights of such
insolvent or bankrupt party hereunder (or as many of such rights as the other
party shall elect to void) except to receive any moneys which are due to the
insolvent or bankrupt party.
 
7.11  
Attorneys’ Fees

 
If either party hereto shall obtain a judgment against the other party in
connection with a dispute arising under or in connection with this Agreement
(whether in an action or through arbitration), such party shall be entitled to
recover its court (or arbitration) costs, and reasonable attorneys’ fees and
disbursements incurred in connection therewith and in any appeal or enforcement
proceeding thereafter, in addition to all other recoverable costs.  Similarly,
should either party hereto be made a party to, or otherwise is required to
participate to protects its interests hereunder in, any proceeding described in
Section 6.3(B)(vii) involving the other party hereto, then such party shall be
entitled to recover its court costs, and reasonable attorneys’ fees and
 
 
29

--------------------------------------------------------------------------------

 
 
disbursements incurred in connection therewith and in any appeal or enforcement
proceeding thereafter, in addition to all other recoverable costs.
 
7.12  
Nondiscrimination

 
Manager hereby agrees, warrants and assures that no person shall be excluded
from participation in, be denied benefits of, or be otherwise subjected to
discrimination in the performance of this Agreement or in the employment
practices of Manager on the grounds of disability, age, race, color, religion,
sex, national origin, or any other classification protected by Federal or state
constitutional or statutory law, and Owner and Manager each agree to comply with
the provisions of any Federal, State, or local law prohibiting discrimination in
housing on the grounds of race, color, religion or creed, sex, or national
origin, including Title VIII of the Civil Rights Act of 1968 (Public Law 90-284;
82 Stat. 73), as amended; Executive Order 11063; and all requirements imposed by
or pursuant to the regulations of the Department of Housing and Urban
Development implementing these authorities (including 24 CFR Parts 100, 107 and
110, and Subparts I and M of Part 200).  Manager shall, upon request, show proof
of such nondiscrimination and shall post in conspicuous places, available to all
employees and applicants, notices of nondiscrimination as required by any
applicable Federal or state constitutional or statutory law.  Manager and Owner
further agree that, while the Financing Documents remain in effect, they shall
not in selecting tenants for the Property discriminate against any person or
persons by reason of the fact that there are children in the family.
 
 
7.13  
HUD Financing

 
Owner and Manager acknowledge that the Financing in existence on the Effective
Date hereof (the “HUD Financing”) is being insured by the Unites States
Department of Housing and Urban Development (“HUD”) and that while the Secretary
of HUD (“Secretary”) or the Secretary’s successors or assigns is the insurer of
the Financing (or holder of the note underlying the Financing), the following
provisions shall govern and control over any contrary provision contained
herein:
 
(A)  
All Management Fees shall be computed and paid according to HUD requirements.

 
(B)  
HUD may require the Owner to terminate this Agreement:

 
(i)  
immediately upon the occurrence of an event of a default under the HUD mortgage,
note, Regulatory Agreement or subsidy contract attributable to the Manager;

 
(ii)  
upon thirty (30) days written notice for failure to comply with the provisions
of the HUD management certification or for other good cause; or

 
(iii)  
when HUD takes over the Property as mortgagee-in-possession.

 
(C)  
If HUD terminates this Agreement, the Owner shall promptly make arrangements for
providing management of the Property satisfactory to HUD.

 
(D)  
HUD’s rights and requirements shall prevail in the event of a conflict with this
Agreement.

 
 
30

--------------------------------------------------------------------------------

 
(E)  
Manager shall turn over to Owner all of the Property’s cash trust accounts,
investments and records immediately, but in no event more than thirty (30) days
after this Agreement is terminated.

 
 
 


 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 
 
31

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Owner and Manager have executed and delivered this Agreement
as of the date first above written.
 
OWNER:


BR CREEKSIDE LLC,
a Delaware limited liability company


 
By:
BR Hawthorne Creekside JV LLC,

 
a Delaware limited liability company,

its Sole Member


 
By:
BR Creekside Managing Member LLC,

a Delaware limited liability company,
its Manager


 
By:
Bluerock Special Opportunity + Income
Fund, L.L.C., a Delaware limited liability
company, its Manager



 
By:
Bluerock Real Estate, L.L.C.,

a Delaware limited liability company, its Manager


 
By:
 ________________   

 
Jordan B. Ruddy

 
President





MANAGER:


HAWTHORNE RESIDENTIAL PARTNERS, LLC,
a North Carolina limited liability company




   
By:________________                                                                     
Name:________________                                                                             
Title:________________                                                                             


 
32

--------------------------------------------------------------------------------

 


MANAGING MEMBER LLC (as to Section 5.1(D)):


BR CREEKSIDE MANAGING MEMBER LLC,
a Delaware limited liability company,


 
By:
Bluerock Special Opportunity + Income Fund,
L.L.C., a Delaware limited liability company, its Manager

 
 
By:
Bluerock Real Estate, L.L.C.,

a Delaware limited liability company,
its Manager


By: ________________                                                        
Jordan B. Ruddy
President


 
33

--------------------------------------------------------------------------------

 


Exhibit A
 
 Monthly Reporting Package Due Date:   15th of each month
 
 Delivery Method:  Electronic
 
 Monthly Reporting Package Table of Contents
 
(1) Balance Sheet
 
(2) Month-to-Date and Year-to-Date Budget Comparison Report;
 
(3) 13 Month Rolling Profit and Loss Statement;
 
(4) Statement of Cash Flows;
 
(5) Comparative Balance Sheet showing current month and prior month balances;
 
(6) General Ledger for the current month;
 
(7) Variance Report with narrative explanations of all material variances (i.e.,
those exceeding the lesser of five percent (5%) or $1,000 of an individual
Budget category of income or expense (actual compared to Budget) for the
reporting period on a monthly and Fiscal Year to date basis;
 
(8) Rent Roll as of month end close out;
 
(9) Aged Accounts Receivable Summary (i.e. Tenant Delinquent Report);
 
(10) Accounts Receivable activity statement itemizing for the reporting period
the opening rents receivable balance, the collected and billed rents, the
closing rents receivable balance and any advanced rent and security deposit
balances;
 
(11) Monthly Management Fee Calculation and Fiscal Year to date reconciliation;
 
(12) Aged Payables schedule;
 
(13) Market Survey detailing leasing activity at the Property, the competitive
environment vacancy rate for the relevant market in which the Property is locate
for the current month.
 
(14) Narrative/Executive Summary reporting (i) general operations and
performance; (ii) marketing/leasing activity: (iii) monthly site activity;
(iv) capital improvements in progress; (v) pending marketing and management
plans for upcoming month and quarter
 
Each of the above-described monthly reports shall be prepared, where applicable,
on an accrual basis of accounting or on such other basis set forth in Section
2.6(G).
 
 
 
34

--------------------------------------------------------------------------------

 
 
Exhibit B
 
 Monthly Cash Flow Distribution Calculation:
 


 
Distributable Funds Worksheet
As of ______________
     
Operating Cash Balance (as of ________)
   
Security Deposit (MM Acct) Cash Balance
   
Excess Cash
   
Self-Managed Repair Escrow
   
Insurance Capital Reserve 2009
 
                            -
Franchise tax 2009
   
Security Deposit Liability
   
Excess Cash Available
 
 $                         -
     
Total Cash Available
 
                            -
     
Reserve for Utilities
 
                            -
Reserve for Payroll
   
Reserve for Outstanding Checks
   
Reserve for Vendor Payables
   
Tax Escrow shortage
   
Transfer to/(from) Parent
   
Total Reserves
 
 $                         -
     
Excess Cash
 
                            -
     
Working Capital Cushion
         
Distributable Funds
 
 $                         -
     





#2842433 v3      033882.00045
 
 
35